Citation Nr: 0733127	
Decision Date: 10/22/07    Archive Date: 11/02/07

DOCKET NO.  07-22 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 

2.  Entitlement to service connection for an acquired 
psychiatric disorder.  

3.  Entitlement to service connection for memory loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from December 1979 to June 
1982. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 2007 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in St. Louis, Missouri (hereinafter RO).  

A motion to advance this case on the Board's docket was 
granted by the Board for good cause in October 2007.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).  


FINDING OF FACT

There is no competent evidence that the veteran has a current 
disability associated with a low back disorder, acquired 
psychiatric disorder, or memory loss as a result of service.   


CONCLUSION OF LAW

A current low back disorder, acquired psychiatric disorder, 
or memory loss were not incurred in or aggravated as a result 
of service and arthritis of the back may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claims adjudicated below, VA 
has met the notification and assistance duties under 
applicable statute and regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  With 
regard to the duty to notify, prior to initial adjudication, 
a letter dated in September 2006 satisfied the duty to notify 
provisions.  As for the duty to assist, the veteran's service 
medical records have been obtained, along with VA medical 
records.  The veteran has been afforded a VA examination that 
includes an opinion as to whether a current back disability 
is the result of service.  

With respect to the reference by the veteran's representative 
in his August 2007 presentation to the Board to the fact that 
the veteran had not been afforded a VA examination addressing 
a psychiatric disorder and memory loss, as there is no 
evidence of pertinent disability in service or for several 
years following service, and no indication that a current 
psychiatric disability or memory loss is associated with 
service, the additional delay in the adjudication of this 
case to afford the veteran a psychiatric examination would 
not be justified.  38 C.F.R. § 3.159(c)(4); see Charles v. 
Principi, 16 Vet. App. 370 (2002).  The duty to assist is not 
invoked where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  38 
U.S.C.A. § 5103A(a)(2).  

There is otherwise no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file and the veteran 
himself.  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including arthritis, for which service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent or more within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).


The United States Court of Appeals for Veterans Claims 
(hereinafter Court) has held that, in order to prevail on the 
issue of service connection, there must be medical evidence 
of: (1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Two medical documents that have not been reviewed by the RO 
received in October 2007 consist of a September 2007 
statement from a VA physician and an October 2007 statement 
from a VA psychiatrist.  The September 2007 statement 
duplicates an almost entirely identical statement previously 
considered by the RO that was submitted by the same physician 
in June 2007.  The October 2007 statement from the VA 
psychiatrist dated in October 2007 is duplicative of other 
evidence of record reflecting treatment for a present 
psychiatric disability, a matter that is not in dispute.  As 
such, and consistent with the desire of the veteran to 
expedite his appeal, the further delay in the adjudication of 
this claim which would result from a review of this evidence 
by the RO, or the obtaining of a waiver of review of this 
evidence from the veteran, would not be justified.  
38 C.F.R. § 20.1304.  It is emphasized that this evidence 
will not considered or relied upon by the Board in a fashion 
that would be negative to the veteran's interests in the 
decision that follows.  

A.  Back Disorder

The veteran contends that he has a current back disability 
that is the result of an in-service motorcycle accident.  The 
service medical records confirm that the veteran was involved 
in an automobile accident in September 1980, and that he was 
treated thereafter initially for right shoulder pain.  One 
month later, the veteran complained about right low back and 
hip pain in addition to shoulder pain, and the impression 
following an examination at that time included right gluteus 
maximus strain/tendonitis.  The veteran described having 
continuing neck and low back pain in March 1981, with an 
examination demonstrating decreased flexion and point 
tenderness at L4-L5.  X-rays of the lumbar and cervical spine 
were negative.  The veteran did not describe having any back 
complaints on a medical history compiled at the time of 
separation from service in June 1982, and the examination of 
the spine at that time was negative. 

After service, the first evidence of back complaints is 
contained on VA outpatient treatment reports dated in 2004.  
One such record reflects the veteran reporting a back injury 
sustained while moving a cart of mail during the course of 
his employment with Trans World Airlines (TWA).  The injury 
was described as a possible vertebral fracture and it was 
indicated that the veteran had undergone a fusion at L3-L5.  
A March 2006 VA vocational rehabilitation report also showed 
the veteran reporting an injury at TWA that resulted in back 
surgery and fusion in 1998.  Outpatient records dated through 
2007 reflect ongoing complaints of back pain. 

At a January 2007 VA examination, the veteran repeated the 
history of injuring his back while lifting a mail cart in 
1998 while working for TWA and undergoing a spinal fusion.  
X-rays demonstrated post operative and degenerative changes, 
and the diagnosis following the examination was "[c]hronic 
residuals of low back pain."  Following the examination of 
the veteran and review of the claims file, the physician who 
conducted the examination, after referencing the fact that 
the veteran did not complain about back pain upon service 
separation and the "well documented" post service injury at 
TWA, concluded that the veteran's "minor back injury that 
occurred while on active duty is less likely than not a cause 
of his current low back condition."  

Review of the remaining evidence does not otherwise reveal 
any medical evidence or opinion linking a current back 
disability to service, and there is no evidence that 
arthritis of the back was demonstrated within one year of 
service.  As for the veteran's assertions that his back 
disability is related to service, such assertions cannot be 
used to establish a claim as a layperson is not qualified to 
render a medical opinion regarding the etiology of disorders 
and disabilities.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(finding that competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  As such, and given the negative 
medical January 2007 opinion and lack of any competent 
medical evidence linking a current back disorder to service, 
the claim for service connection for a back disorder must be 
denied.  Hickson, 12 Vet. App. 253. 

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim for service 
connection for a back disorder, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
B.  Acquired Psychiatric Disorder/Memory Loss 

The service medical records, including the separation 
examination and medical history compiled at that time, are 
negative for treatment for a psychiatric disorder or memory 
problems.  The service medical records document that the 
veteran boxed during service, which the veteran has asserted 
has caused memory problems.  The first post-service reference 
to treatment for a psychiatric disorder is contained in VA 
outpatient treatment reports dated in 2004.  None of these 
reports, or any other competent evidence of record, link a 
current psychiatric disorder or memory loss to service.  As 
indicated, while the veteran has asserted that he currently 
has a psychiatric disorder and memory loss as a result of 
service, his statements are not competent evidence to 
establish a medical opinion regarding the etiology of 
disorders and disabilities.  See Cromley, 7 Vet. App. at 379; 
see also Espiritu, 2 Vet. App. at 494-495.  The over 20 year 
history between service and first evidence of psychiatric 
treatment also weighs against the veteran.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  A such, and given the lack of any 
competent medical evidence linking a psychiatric disorder or 
memory problems to service, the claims for service connection 
for these conditions must be denied.  
 
Finally, in reaching the above decisions, the Board 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claims 
for service connection for a psychiatric disorder and memory 
loss, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

 
ORDER

Service connection for a low back disorder is denied. 

Service connection for an acquired psychiatric disorder is 
denied. 

Service connection for memory loss is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


